IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                FILED
                                                                April 15, 2008
                               No. 07-10926
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

FREDERICK DEWAYNE MALONE

                                          Plaintiff-Appellant

v.

DR ALAN BYRD

                                          Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-488


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Frederick Dewayne Malone, Texas prisoner # 0699305, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous. Malone argues
that the defendant demonstrated deliberate indifference to his serious medical
needs because the defendant treated his skin condition with only a shot and one
bar of soap. Malone alleges that he should have also received lotion and
dandruff shampoo.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10926

      Malone fails to allege facts to support a claim of deliberate indifference to
a serious medical need as is required in order to proceed under the Eighth
Amendment and § 1983. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.
1991). Malone’s appeal is without arguable merit and thus frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Therefore, it is dismissed
as frivolous. See 5TH CIR. R. 42.2. The district court’s dismissal of Malone’s
complaint as frivolous and this court’s dismissal of Malone’s appeal count as two
strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996). Malone is cautioned that if he accumulates three
strikes, he will no longer be allowed to proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2